NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



PATRICK JAY BANKS,                           )
                                             )
             Appellant/Cross-Appellee,       )
                                             )
v.                                           )      Case No. 2D17-3206
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee/Cross-Appellant.       )
                                             )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant/Cross-
Appellee.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee/Cross-Appellant.




BLACK, Judge.

             Patrick Banks appeals from his judgments and sentences for scheme to

defraud and grand theft; the charges were brought in two separate cases which were
consolidated for trial. The State cross-appeals, challenging the trial court's ruling which

reduced Banks' grand theft conviction from a first-degree felony to a third-degree felony.

We find no merit in the issues Banks raises; however, because it was error for the trial

court to reduce the degree of Banks' grand theft conviction, we reverse the judgment

and sentence in that case. We affirm Banks' judgment and sentence for scheme to

defraud without comment.

              Banks was charged by information with first-degree felony grand theft

where the property involved was waterfront real estate. He was found guilty after a jury

trial and was sentenced immediately thereafter. Although he represented himself during

the trial, Banks elected not to represent himself at sentencing and counsel was

reappointed. Banks' counsel immediately made the argument that Banks' conviction for

grand theft must be reduced to a third-degree felony because the verdict form did not

require the jury to determine the value of the property which was the subject of the

grand theft count. The prosecutor responded that the verdict form reflected the

decisions affirmatively made by Banks: the jury would be instructed only as to the

highest degree of the offense—with property valued at $100,000 or more—and all

lesser included offenses would be excluded. Therefore, according to the prosecutor, no

interrogatory on the verdict was required and the conviction was a first-degree felony.

The court agreed with Banks' counsel, found that Banks could only have been convicted

of third-degree felony grand theft, and sentenced Banks to five years in prison on that

conviction.

              The record reflects that Banks requested the following instruction: "If you

find the defendant guilty of theft, you must also determine if the State has proved




                                           -2-
beyond a reasonable doubt whether the value of the property taken was $100,000 or

more." The prosecutor did not object, stating only that there was no testimony

supporting valuation under $100,000. The court agreed to the instruction as requested

and limited the verdict form to "guilty as charged" because there would be no

interrogatory stating that "if and only if you find the defendant guilty then you must

determine the value of the property." After repeatedly being asked about lesser

included offenses and the verdict form, Banks stated that he did not want to discuss the

issue with standby counsel and he affirmatively stated that he wanted to "go for broke."

The jury was instructed as quoted above, and the verdict form allowed the jury to find

Banks "guilty of grand theft, as charged" or "not guilty."

              It is apparent from the record that Banks, appearing pro se, requested and

received the jury instructions and the verdict form which he—through counsel—later

challenged. In such cases, "[e]ven if the verdict[] w[as] incorrect, invited error would

apply," and even "the failure to instruct the jury on an essential element of the offense"

is not reversible error where the element was undisputed. See Rosen v. State, 940 So.

2d 1155, 1161-62 (Fla. 5th DCA 2006). Here, the verdict form conformed with the jury

instructions. Cf. Prater v. State, 608 So. 2d 559, 559 (Fla. 2d DCA 1992) (reiterating

the general rule that a verdict form that is not in conformance with the jury instructions is

defective (citing Wilson v. State, 566 So. 2d 36, 37 (Fla. 4th DCA 1990))). And the

evidence of the property's value as exceeding $100,000 was not in dispute. Banks

asked the jury to make an "all-or-nothing" determination, and "the jury cannot be faulted

for doing exactly what it was instructed to do." See Hernandez v. Gonzalez, 124 So. 3d

988, 992 (Fla. 4th DCA 2013) (quoting Plana v. Sainz, 990 So. 2d 554, 557 (Fla. 3d




                                            -3-
DCA 2008)). Banks' challenge to the verdict form "was not preserved and was invited,"

see Richardson v. State, 7 So. 3d 549, 549 (Fla. 5th DCA 2009); thus, the trial court's

reduction of the degree of offense was error. In reducing Banks' conviction from a first-

degree felony to a third-degree felony, the trial court disregarded Banks' affirmative

decision to present the jury with only two options—guilty of first-degree felony grand

theft or not guilty—and it disregarded the resulting verdict. We reverse Banks' judgment

and sentence for third-degree grand theft. Cf. Stone v. State, 564 So. 2d 225, 226 (Fla.

4th DCA 1990) (reversing judgment and sentence where trial court abused its discretion

in reducing conviction from first-degree attempted murder to second-degree attempted

murder). On remand, the trial court shall enter a judgment for first-degree grand theft as

found by the jury and resentence Banks at a hearing at which Banks shall be present.

              Affirmed in part; reversed in part; remanded.



KHOUZAM, C.J., and KELLY, J., Concur.




                                           -4-